HAWKINS, Presiding Judge
(dissenting).
My brethren have concluded that the police officers of the City of Dallas, having the legal right to arrest appellant for an offense committed within the city limits, and having undertaken to effect such arrest, and being prevented by the flight of appellant, had the right to pursue him and effect the arrest beyond the city limits. Regarding the question as most serious, and believing the soundness of the conclusion of my brethren subject to grave doubt, I deem it appropriate to express my views upon the point.
The general rule is stated in Ruling Case Law, Vol. 2, Sec. 27, p. 469, as follows: “A public officer appointed as a conservator of the peace for a particular county or municipality as a general rule has no official power to apprehend offenders beyond the boundaries of the county or district for which he has been appointed.” This general rule has been recognized by this court in Henson v. State, 120 Tex. Cr. R. 176 (49 S. W. 2d 463); Weeks v. State, 132 Tex. Cr. R. 524 (106 S. W. 2d 275); and Irwin v. State, 147 Tex. Cr. R. 6 (177 S. W. 2d 970). The right of peace officers to arrest, especially without a warrant, is controlled by statute. It will be admitted that we have no provision in our Code of Criminal Procedure specifically covering the *249situation here present, and it must be further admitted that the court cannot invade the province of the legislature and make a law to fit the case.
As we understand it, the main opinion is based largely upon the holding of our supreme court in Newburn v. Durham et al, 88 Tex. R. 288 (31 S. W. 195). At the time said case was decided, Art. 363, R. C. S., (1879) among other things, provided that, “* * * in the prevention and suppression of crime and arrest of offenders he (the city marshall or police officer) shall have, possess, and execute like power, authority, and jurisdiction as the sheriff of a county under the laws of the state.” The supreme court construed this language to give to city officers the same authority to arrest and — to the same extent — as that which the sheriff had. I am doubtful about this construction. It would, it occurs to me, be more in keeping with other holdings of our court to have construed the statute to mean that within the limits of the municipality the authority of the city officers was the same as that of the sheriff in his county. However that may be, the question there was not the authority to arrest without a warrant beyond the city limits which is the question direcly before us here, and to determine that we must go to our statute, and we find it silent on the subject.
There is no question but that if a city officer is attempting an arrest which would be legal if effected in the city limits, but is prevented by flight of the offender, and the officer is in immediate and hot pursuit, his authority ought not to cease at the city limit, but the legality of an arrest consummated beyond the city limits is to my mind shrouded in doubt which ought to be cleared up. This, however, must be done by legislative act. The matter is called to the attention of the legislature in order that such action may be taken in the premises as may be thought proper.
Entertaining serious doubt as to the accuracy of the conclusions of my brethren, I most respectfully register my dissent.